Exhibit 99.1 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) September 30, 2010 1 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) TABLE OF CONTENTS PAGE NO. Report of Independent Registered Public Accountant1 Consolidated Balance Sheets As of September 30, 2010 (unaudited) and December 31, 2009 (audited)2 Consolidated Statements of Operations for the three months ended September 30, 2010 and 2009 3 Consolidated Statements of Operations for the nine months ended September 30, 2010 and 2009 4 Consolidated Statement of Stockholders Equity for nine months ended September 30, 2010 5 Consolidated Statements of Cash Flows for the three months ended September 30, 2010 and Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and Notes to Consolidated Financial Statements 8-16 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANT I have reviewed the accompanying consolidated balance sheet as of September 30, 2010 and the related consolidated statements of operations and cash flows sheet of ColorStars Group and Subsidiaries as of September 30, 2010 and 2009, and for the three-month and nine-month periods then ended. These consolidated financial statements are the responsibility of the company's management. I conducted my review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, I do not express such an opinion. Based on my review, I am not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with U.S. generally accepted accounting principles. I have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet as of December 31, 2009 and the related consolidated statements of operations and cash flows for the year ended (not presented herein); and in my report dated June 22, 2010, I expressed an unqualified opinion on those consolidated financial statements. Michael F. Albanese, CPA Parsippany, New Jersey November 18, 2010 , except for Note 5, January 12, 2 011 1 3 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (UNAUDITED) (IN US$) Assets September 30, 2010 December 31, 2009 Current assets: Cash and equivalents $807,752 $1,442,300 Restricted cash 197,602 108,859 Accounts receivable, net of allowance for doubtful accounts of $15,683 at September 30, 2010 and $12,002 at December 31, 2009 794,977 1,107,302 Inventory 1,166,659 958,885 Prepaid expenses and other current assets 109,407 76,643 Total current assets 3,076,397 3,693,989 Equipment, net of accumulated depreciation 212,573 338,748 Investments 1,366,481 734,495 Intangible assets 670,345 931,343 Other assets 4,231 18,308 Total assets $5,330,027 $5,716,883 Liabilities and stockholders equity Current liabilities: Short term loan $737,696 $803,568 Accounts payable 1,022,323 1,495,681 Accrued expenses 243,175 201,822 Due to stockholder / related party 181,758 151,861 Current portion of long term debt 74,829 77,151 Receipts in advance and other current liabilities 58,473 19,377 Total current liabilities 2,318,254 2,749,460 Long term debt, net of current portion Long term borrowings 58,457 194,308 Total liabilities 2,376,711 2,943,768 Stockholders equity Common Stock Par Value $0.001 67,448,890 shares issued and outstanding at September 30, 2010 and December 31, 2009 67,449 67,449 Additional paid in capital 3,112,231 3,112,230 Accumulated other comprehensive loss (119,187) (183,688) Accumulated deficit (117,215) (352,247) Total stockholders equity 2,943,278 2,643,744 Noncontrolling interest 10,038 129,371 Total equity 2,953,316 2,773,115 Total liabilities and stockholders equity $5,330,027 $5,716,883 The accompanying notes are an integral part of the financial statements. 2 4 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) (IN US$) Three months ended September 30, 2010 2009 Net sales $1,519,729 $1,359,004 Cost of goods sold 948,549 895,826 Gross profit 571,180 463,178 Operating expenses Selling, general and administrative 327,425 391,879 Research and development 16,832 11,177 Total operating expenses 344,257 403,056 (Loss) income from operations 226,923 60,122 Other income (expenses) Interest expense (net) (9,896) (5,263) Share of investees operating results 43,492 (4,575) Gain on disposal of investment 170,327 - Gain (loss) on foreign exchange, net (12,018) (6,072) Other, net (21,730) 1,264 Income before income tax 397,098 45,476 Income tax (52,325) (40,100) Net income 344,773 5,376 Net income attributable to noncontrolling interest (17,265) (3,208) Net incomeattributable to common stockholders $327,508 $2,168 Earnings per share attributable to common stockholders: Basic and diluted per share $.00 $.00 Weighted average shares outstanding: Basic and diluted 67,448,890 67,448,890 The accompanying notes are an integral part of the financial statements. 3 5 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) (IN US$) Nine months ended September 30, 2010 2009 Net sales $4,825,540 $2,843,968 Cost of goods sold 3,419,955 1,827,640 Gross profit 1,405,585 1,016,328 Operating expenses Selling, general and administrative 1,327,854 835,924 Research and development 69,683 34,574 Total operating expenses 1,397,537 870,498 (Loss) income from operations 8,048 145,830 Other income (expenses) Interest expense (net) (31,301) (8,271) Share of investees operating results 112,038 (4,575) Gain on disposal of investment 170,368 - (Loss) gain on foreign exchange, net (9,900) (2,593) Other, net (20,054) 3,016 Income before income tax 229,199 133,407 Income tax (62,913) (62,234) Net income 166,286 71,173 Net loss attributable to noncontrolling interest 66,774 9,182 Net incomeattributable to common stockholders $233,060 $80,355 Earnings per share attributable to common stockholders: Basic and diluted per share $.00 $.00 Weighted average shares outstanding: Basic and diluted 67,448,890 66,979,954 The accompanying notes are an integral part of the financial statements. 4 6 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS EQUITY AND ACCUMULATED DEFICIT (UNAUDITED) (IN US$) Shares Value Additional Paid in capital Accumulated other comprehensive income Accumulated Deficit Total Stockholders equity Balance, December 31, 2008 65,969,590 $ 65,970 $ 2,144,681 $ (247,688 ) $ (384,803 ) $ 1,578,160 Common Stock Subscribed 1,479,300 1,479 967,550 - - 969,029 Foreign currency adjustment - - - 64,000 - 64,000 Net income - 32,556 32,556 Balance, December 31, 2009 67,448,890 $ 67,449 $ 3,112,231 $ (183,688 ) $ (352,247 ) $ 2,643,745 Foreign currency adjustment - - - 66,473 - 66,473 Net income - 233,060 233,060 Balance, September 30, 2010 67,448,890 $ 67,449 $ 3,112,231 $ (119,187 ) $ (117,215 ) $ 2,943,278 The accompanying notes are an integral part of the financial statements. 5 7 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) Three months ended September 30, Cash flows from operating activities 2010 2009 Net (loss) income $344,773 $5,376 Depreciation and amortization 12,842 8,756 Fixed assets written off / Gain on sale of fixed assets (24,967) Provision for doubtful accounts 1,733 (3,488) Share of investment loss (43,495) 4,575 Gain on disposal of investment (170,368) - Changes in operating assets and liabilities: Restricted cash (49,430) - Accounts receivable (15,868) 286,186 Inventories (221,495) (420,499) Prepaid expenses and other current assets (17,863) (22,891) Accounts payable (66,874) 173,983 Accrued expenses (5,302) (9,019) Receipts in advance and other current liabilities 83,327 (48,102) Cash flows (used in) operating activities (172,987) (25,123) Cash flows from investing activities Disposal (Addition) to fixed assets 150,376 (52,873) Acquisitions, net of cash acquired 0 (492,655) Addition to long term investments (320,543) (129,078) Addition to intangible assets (164,862) (647) Proceed from sale of investments 367,378 - Proceed from sale of fixed asset - 17,171 Cash flow provided from (used in) investing activities 32,349 (658,082) Cash flows from financing activities Proceed from /(Repayment) to stockholder 38,272 (61,258) Proceeds from issuance of common stock - - Proceeds from bank loan - 176,594 (Repayment) to bank loan (38,277) - Cash flow (used in) provided by financing activities (5) 115,336 Effect of exchange rate changes on cash and cash equivalents 25,462 45,161 Net (decrease) in cash and cash equivalents (115,181) (522,708) Beginning cash and cash equivalents 922,933 1,703,221 Ending cash and cash equivalents $807,752 $1,180,513 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $9,924 $11,604 Income taxes - 5,592 The accompanying notes are an integral part of the financial statements. 6 8 COLORSTARS GROUP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (IN US$) Nine months ended September 30, Cash flows from operating activities 2010 2009 Net (loss) income $166,286 $71,173 Depreciation and amortization 107,764 30,440 Fixed assets written off / Gain on sale of fixed assets - (239) Provision for doubtful accounts 14,040 5,464 Share of investment loss (112,038) 4,575 Gain on disposal of investment (170,368) - Changes in operating assets and liabilities: Restricted cash (88,743) - Accounts receivable (91,854) 156,482 Inventories (391,524) (621,373) Prepaid expenses and other current assets (45,044) (56,143) Accounts payable (43,727) 153,807 Accrued expenses 41,353 (16,872) Receipts in advance and other current liabilities 116,988 (46,390) Cash flows (used in) operating activities (496,867) (319,074) Cash flows from investing activities Addition to fixed assets (23,134) (71,488) Acquisitions, net of cash acquired - (940,612) Addition to long term investments (320,543) (417,676) Addition to intangible assets (164,862) (6,964) Proceed from sale of investments 367,378 - Proceed from sale of fixed asset - 17,618 Cash flow (used in) investing activities (141,161) (1,419,122) Cash flows from financing activities Proceed from /(Repayment) to stockholder 29,897 (301,568) Proceeds from issuance of common stock - 969,029 Proceeds from bank loan 27,076 450,959 (Repayment) to bank loan (75,797) - Cash flow (used in) provided by financing activities (18,824) 1,118,420 Effect of exchange rate changes on cash and cash equivalents 22,304 41,735 Net (decrease) in cash and cash equivalents (634,548) (578,041) Beginning cash and cash equivalents 1,442,300 1,758,554 Ending cash and cash equivalents $807,752 $1,180,513 Supplemental disclosure of cash flow information Cash paid during the period for: Interest $31,702 $14,850 Income taxes 62,408 5,592 The accompanying notes are an integral part of the financial statements. 7 9 COLORSTARS GROUP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1  Nature of Business and Basis of Presentation Nature of Business  Circletronics Inc., now ColorStars Group (the Company), was incorporated in Canada on January 21, 2005. Circletronics Inc., was redomiciled to Nevada and its name changed to ColorStars Group on November 3, 2005. ColorStars Group owns 100% of the shares of ColorStars Inc. The directors for the Company are Wei-Rur Chen,Hsiu-Fu Liu, and Mei-Ying Chiu. Color Stars Inc. (Color Stars TW) was incorporated as a limited liability company in Taiwan, Republic of China in April 2003 and commenced its operations in May 2003. The Subsidiary is mainly engaged in manufacturing, designing and selling light-emitting diode and lighting equipment. In February 2006, the Company, a non-operating company, entered into a share exchange agreement with Color Stars TW. The Company issued 30,000,000 shares at par value of $0.001 per share in exchange for all the outstanding shares of Color Stars TW. The share exchange between the Company and Color Stars TW was accounted for as the exchange of equity interests between the entities under common control and has been accounted for as a reverse merger. On July 5, 2010, the Company sold 30.4% equity interest in Fin-Core Corporation (FCC) to third party at consideration of NTD13,680,000 (equivalent to USD424,000). After disposal, equity interest of the Company in FCC decreased from 50.4% to 20%. The company ceased to have a controlling financial interest in FCC, the Company deconsolidated the FCC as of the date on which its control ceased. The Company accounted for the deconsolidation by recognizing, in net income, a gain attributable to the Company. Basis of Presentation  The consolidated financial statements and footnotes are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP)have been omitted pursuant to such rules and regulations although the management believes that the disclosures are adequate to make the information presented not misleading. These quarterly consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes contained in the Companys Annual Report for the year ended December31, 2009. All significant intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, all adjustments (consisting of normal recurring adjustments and accruals) considered necessary for a fair presentation of the results of operations for the period presented have been included in the interim period.
